MARKS, J.
This is a motion to dismiss this appeal. It appears from the certificate of the clerk of the court below that no proceedings are pending for a settlement of a bill of exceptions or a transcript on appeal and that no notice for the preparation of a transcript under the provisions of section 953'a of the Code of Civil Procedure has been filed in his office. The statutory time within which a record on appeal may be prepared and filed under either method of appeal in this state has expired. Upon the authority of Union Trust Co. v. Novotny, 125 Cal. App. 417, 418 [13 Pac. (2d) 974], the motion is granted and the appeal is dismissed.
Barnard, P. J., and Jennings, J., concurred.